Citation Nr: 1232706	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Eligibility for Department of Veterans Affairs death benefits, to include whether the appellant is permanently incapable of self-support.

2.  Entitlement to service connection for the decedent's cause of death.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The decedent served on active duty for training from June 13, 1954 to June 27, 1954; June 12, 1955 to June 26, 1955; June 10, 1956 to June 25, 1956; and November 16, 1957 to May 15, 1958.  The appellant is the decedent's surviving child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to the benefits sought on appeal.  In April 2009, the Board issued a decision which denied the appellant's claims.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2010, the Court vacated the Board's decision and remanded the claim for further action.  The Board subsequently remanded the claim in December 2010 for additional development.  That development has been completed, and the case now returns to the Board for appellate review.


FINDINGS OF FACT

1.  The decedent died in February 1999.  The immediate cause of death was myocardial infarction.  Additional conditions contributing to death included malnutrition, cerebrovascular accident, and chronic obstructive pulmonary disease.

2.  The decedent's immediate cause of death and additional conditions which contributed to death are not attributable to military service.

3.  The decedent has no qualifying active military, naval, or air service upon which basic eligibility for VA death benefits may be established.


CONCLUSIONS OF LAW

1.  The decedent's death was not the result of a disease or injury incurred in or aggravated by active service; his death was not due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§  3.102, 3.159, 3.312 (2011).

2.  Basic eligibility for VA benefits is not established.  38 U.S.C.A. § 101(2), (4), (22), (24) (West 2002 and Supp 2011); 38 C.F.R. §§ 3.1(d), 3.6, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the appellant's claims, a letter dated in December 2006 was sent to the appellant in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Subsequent to the initial adjudication of the appellant's claims, additional notice was provided informing the appellant that the decedent's service records may have been destroyed in a 1973 fire.  To the extent that this portion of the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the January 2011 letter.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the claims were then readjudicated by way of an SSOC in June 2012, after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

B.  Duty to Assist

The decedent's service treatment records, service personnel records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  As noted above, some of the decedent's records may have been lost in a 1973 fire.  The Board is mindful that, in a case such as this, where complete service treatment records and service personnel records may not be available, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In addition, the appellant's private treatment records have been associated with the claims file.  With respect to the appellant's SSA records, VA had included an incorrect social security number in its original request for information, which returned a negative result.  After the Court's April 2010 decision, the appellant's SSA records were associated with the claims file.  Nonetheless, the Board requested these records using the correct social security number as part of its December 2010 remand.  This request did not yield any additional records.

Finally, the Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the appellant's claims.  VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  However, the Board finds that the evidence, which does not reflect competent evidence of a disability or injury in service, warrants the conclusion that a remand for an opinion is not necessary to decide the claim.  

VA has provided the appellant with opportunity to submit evidence and arguments in support of his claim.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


Reconsideration

The appellant was previously denied service connection for the cause of the Veteran's death in April 2005.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the April 2005 decision became final because the appellant did not file a timely appeal.

As a general rule, a determination which is the subject of a prior final decision may only be reopened by submitting new and material evidence.  38 U.S.C.A. § 5108.  However, an exception exists when additional service records are received.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

In this case, subsequent to the April 2005 decision, additional service records have been obtained and associated with the claims file, including a Form DD-214 which reflects that the decedent performed 6 months of active duty for training from November 1957 to May 1958.  As these records were not part of the claims file at the time of the prior denial and are relevant to the claim of whether the decedent's cause of death was related to service, reconsideration of the prior denial of service connection for the decedent's cause of death is appropriate.

Service Connection for Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ADT includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

The decedent died in February 1999.  The immediate cause of death was myocardial infarction.  Other significant conditions which contributed to death included malnutrition, cerebrovascular accident, and chronic obstructive pulmonary disease.

The available service treatment records do not reflect any complaints, treatment, or diagnoses related to any of the above-listed conditions.  Examinations conducted in May 1954, November 1955, and May 1956 showed no relevant abnormalities.  

The Board notes that the decedent had a period of ADT from November 1957 to May 1958, and that there are no contemporaneous treatment records from that period.  However, post-service private treatment records from 1982 show the decedent reported that he first started feeling "sick" in 1972, with symptoms of dizziness, feeling faint, confusion, and nervousness.  He also reported having anxiety since childhood.  Additional records show the decedent sustained a myocardial infarction in 1984 and received a pacemaker in 1985.  However, there is no competent medical evidence indicating that any of the conditions listed on the decedent's death certificate had their onset in, or were otherwise related to, the decedent's periods of service, including ADT.

In evaluating this claim, the Board has considered the appellant's own assertions that the decedent's cause of death is related to service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the appellant has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the appellant has asserted that decedent's cause of death was incurred in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the appellant offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the decedent's cause of death and his periods of service.

Therefore, service connection for the decedent's cause of death is not warranted.


VA Death Benefits

The appellant is seeking VA benefits as the helpless child of the service member.  Specifically, he contends that he was permanently incapable of self support by reason of mental or physical defect as of his eighteenth birthday.  See 38 C.F.R. § 3.356(a) (2011).   Inherent in the definition of "child" for these purposes is that the individual must be associated with the household of a veteran.  38 U.S.C.A. § 101(4)(A) (West 2002).

A veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

As noted above, active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ADT includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).

Here, the decedent's service personnel records establish that he had the following periods of ADT: June 13, 1954 to June 27, 1954; June 12, 1955 to June 26, 1955; June 10, 1956 to June 25, 1956; and November 16, 1957 to May 15, 1958.

The Board recognizes that VA sent correspondence to the decedent in July 1996 which referenced a period of active duty from November 1, 1961 to April 30, 1962.  However, a thorough review of the service records associated with the claims file does not confirm that the decedent performed active duty during that period.  Similarly, a form DD-4 associated with the claims file reflects 1 year, 9 months and 17 days of "active service."  However, this appears to refer to the Veteran's periods of service in the Army National Guard from May 1954 to September 1955 and November 1955 to February 1956, which are also noted on the DD-4.  Again, review of the decedent's Army National Guard records for those time frames reflect only the periods of ADT listed above.

Notably, a response to a December 2006 Request for Information for the decedent's periods of service stated that only ADT was performed.  An investigation conducted by the RO in January 2007 also confirmed that the decedent only performed ADT, and had no active duty.  See January 2007 PIES Problem Case memorandum.

In sum, the evidence of record indicates that the decedent only performed ADT, and had no active duty service.

Furthermore, the decedent was not service-connected for any disabilities at any time.  As discussed above, service connection for his cause of death is not warranted.  A review of the available service treatment records does not demonstrate that an injury or disease was incurred during any period of ADT.  Therefore, the established periods of ADT are not "active service" as the decedent was not disabled or did not die from a disease or injury incurred in or aggravated in the line of duty.

Although the decedent performed honorable military service in the capacity of a National Guardsmen and Reservist, this alone does not constitute qualifying service upon which VA benefits may be based.

Without qualifying active military, naval, or air service, the decedent is not considered a "veteran" entitled to receive VA benefits, nor is he a "veteran" upon whose service VA death benefits may be based.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  As this threshold eligibility requirement is not met, the appellant's claims for death benefits must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the decedent's cause of death is denied.

Eligibility for VA death benefits, to include permanent incapacity for self-support of the decedent's child, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


